FILED

UNITED STATES DISTRICT COURT
FoR THE DISTRICT oF CoLUMBIA MAR 2 2 m3
Clerk. U.S. District & Bankruptcy
Courts for the District of columbia

David Earl Wattleton, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

Eric Holder, United States Attorney General,)
)

)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 191 5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, fails to state a
claim upon which relief can be granted. 28 U.S.C. § 191 S(e)(Z)(B)(ii).

Plaintiff is an individual civilly committed pursuant to 18 US.C. § 4243 at the Federal
Medical Center in Rochester, Minnesota. See Compl. at 2. In a document captioned:
"Emergency Application for Expedited Mandatory Preliminary Injunction," which is construed
as a complaint, plaintiff "alleges that the term ‘writ of habeas corpus, as used in Section 4243(g)
of Title 18 U.S.C. is unconstitutionally vague." Compl. at 1. He seeks an order "enjoining the
defendants to clarify what is meant by the term . . ., strike the statute down or severe [sic] the
offending language and enjoin against the enforcement of the successive petition authorization
requirement of28 U.S.C. § 2244(b)(3)(A) . . . ." Id.

The Court assumes that plaintiff is referring to 18 U.S.C. § 4247(g), which states:

"Nothing contained in section 4243 . . . precludes a person who is committed . . . from
l

establishing by writ of habeas corpus the illegality of his detention." Id. There is nothing vague
about that language. To the extent that petitioner is challenging a court’s decision barring him
from filing a successive habeas petition, see 28 U.S.C. § 2244, this Court is not a reviewing court
and, thus, lacks jurisdiction over such a claim. See 28 U.S.C. §§ 1331, 1332 (general
jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.
denied 513 U.S. 1150 (1995) (citing District ofColumbia Court ofAppeals v. Feldman, 460 U.S.
462, 482 (1983); Rooker v. Fidelily Trusl Co., 263 U.S. 413, 415, 416 (1923)). A separate Order
of dismissal accompanies this Memorandum ppi ion.

s n l j`__l’ .. » l""
  

United States District Judge

 

Dac@; march  ,2013